Per Curiam.

The Cincinnati, 8fc., Railroad Company was sued by William J. Walker for 155,000 dollars, for work and labor, &c. Process was duly served.
The company confessed judgment through a power of attorney, which recites that it was executed pursuant to a resolution of the board of directors, conferring the power upon the president and secretary to make it.
The president made oath that the judgment was not confessed to defraud creditors.
The judgment was rendered without relief, &c.
J. B. Niles, for the appellants.
J. Bradley and J. Woodward, for the appellee.
Nothing appears authorizing the judgment without relief, and that part of it must be reversed with costs.
We think a prima facie case, authorizing the judgment by confession, was made. If the judgment is fraudulent, creditors, by a proper proceeding, may avoid it as to themselves.
The judgment is affirmed, except as to collection without relief, &c. That part is reversed with costs.